Bbotles, C. J.
The accused was convicted of the offense of buying seed-cotton after sunset and before sunrise. The only evidence tending to show his guilt was an alleged confession, not corroborated by any other evidence. It is well-settled law in this State that a confession by the accused is not in itself sufficient to establish the corpus delicti, and that the corpus delicti must be proved before the accused can be lawfully convicted. Davenport v. State, 12 Ga. App. 102, 104 (76 S. E. 756). It follows that the defendant’s conviction was unauthorized, and that the overruling of his motion for a new trial was error.

Judgment reversed.


Luke and Bloodworth, JJ., concur.